DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Howard Gitten on 5/3/22. 

Claims 10, 14, and 16 are amended as follows:

10. (Currently amended) An electronics assembly for a catheter comprising: 
a housing;
a first circuitry disposed within said housing;
a connector housing disposed on, and configured to be detached and reattached to, an outer surface of said housing, said connector housing housing therein a second circuitry, the second circuitry communicating with the first circuitry when said connecter housing is attached to said housing;
a first catheter hub assembly having a first catheter hub assembly housing, a first catheter at least partially disposed within said first catheter hub assembly housing, a first pressure sensor disposed within said first catheter hub assembly housing to sense a first pressure within the first catheter, the first catheter hub assembly housing having a chamber formed therein, the chamber having a predetermined volume, the first pressure sensor being disposed within the first catheter hub assembly, and the first catheter hub assembly being configured to be detached and reattached to an outer surface of the connector housing, wherein the second pressure sensor is configured to be in communication with said second circuitry when said first catheter hub assembly is attached to the housing;
and at least a second catheter [[.]]hub assembly having a second catheter hub assembly housing, a second catheter at least partially disposed within said second catheter hub assembly housing, a second pressure sensor disposed within the second catheter hub assembly housing to sense a pressure within the second hub assembly housing, the second catheter hub assembly housing having a second chamber formed therein, the chamber having a second predetermined volume, 
wherein the second pressure sensor is[[,,]] disposed within the second catheter hub assembly, wherein the second catheter hub assembly is configured to be detached and reattached to an outer surface of the connector housing, wherein the second pressure sensor is configured to be in communication with the second circuitry when said second catheter hub assembly is attached to the housing;
wherein each of the first catheter hub assembly and the second catheter hub assembly further comprise a stopper assembly comprising a bore formed within the stopper assembly, a seal disposed at least partially within said bore, and extending beyond said bore;
the bore selectively connecting with at least one of the first catheter hub assembly and the at least second catheter hub assembly. 

Claim 13 is cancelled.

14. The electronics assembly of claim 10 [[13]], wherein each of the first catheter and second catheter is disposed within a respective bore and along a length of said stopper assembly and said seal. 

16. The catheter hub assembly of claim 10 [[13]], wherein each respective seal includes a resilient member disposed between the bore in the respective catheter hub assembly, and the stopper assembly. 

Allowable Subject Matter
According to the above Examiner’s amendment, claims 10, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses an assembly comprising a housing; first circuitry within the housing; a connector housing having a second circuitry; and first and second catheter hub assemblies; where the connector housing and the hub assemblies are configured to be detached and reattached to one another and to the housing; wherein the catheter hub assemblies each comprise a stopper with a bore and a seal which selectively connects with the hub assemblies.  The primary reason for allowance is the inclusion in all of the claims of the limitation encompassing the components being configured to be detached and reattached and the hub assemblies including a stopper assembly with a bore and a seal which is not found in any of the previously cited references.  More specifically, while some references suggest a more broad form of detachable catheter hub assemblies (see pertinent prior art cited herewith and Eichmann – already of record), the state of the art at the time of the invention as a whole does not make obvious the entirety of the claimed invention absent improper hindsight or otherwise without excess and improper inference when reading select teachings of the references of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791